DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
Applicant's reply filed 4/18/2022 has been entered. The claims were not amended with the instant reply. Claims 1-8 remain pending, of which claims 1-4are being considered on their merits. Claims 5-8 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over of Nishino et al. (EP 2,878,664; provided in the IDS dated 4/22/2019) in view of Kikuchi et al. (JP 2005/080607A; provided in the IDS dated 4/22/2019)
A machine translation of Kikuchi is appended with this Office Action, and relied upon below for the text of Kikuchi. Any reference to the figures is to the original foreign language document provided in the IDS. 
Nishino teaches a method of preparing a liquid media composition, the method comprising combining DMEM/F-12 culture media, deacylated gellan gum at a final concentration of 0.02% w/v, and either calcium or magnesium (Experimental Example 17), reading on the embodiment of deacylated gellan gum for the anionic polysaccharide of claim 1, the embodiments of calcium and magnesium for the divalent cations of claim 1, and reading on claims 2 and 3. Nishino teaches methods of cell culturing (Experimental Example 25), reading in part on claims 1 and 4.
Regarding claim 1, Nishino does not teach any mixing apparatus comprising a first inlet, a second inlet, a junction conduit joining the first and second inlet to form an outlet conduit.  Regarding claim 4a, Nishino does not teach junction conduit structure in the shape of a T.
Kikuchi teaches a cell culture plate device comprising a first inlet 102, a second inlet 103, fluidly combining in the shape of a T-junction for form outlet/mixing unit 103 ultimately discharged at flow path 120 and wherein a culture medium is provided to the cell culture plate device(Abstract, Fig. 1, and 3rd page of the machine translation the paragraph starting “Fig. 1 shows an example of the structure of a cell culture plate 100…”), reading on claims 1 and the embodiment of element (a) of claim 4. Kikuchi teaches that 
Regarding claims 1 and 4, it would have been obvious before the invention was made to combine the cell culture plate and mixing device of Kikuchi with the separate deacylated gellan gum, culture media, and divalent cation compositions of Nishino. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Nishino and Kikuchi are directed towards cell culture medium compositions, and because Kikuchi teaches adding a composition comprising a cell culture medium to the cell culture plate and mixing device of Kikuchi. The skilled artisan would have been motivated to do so because the combination would be advantageous to mix the culture medium with the deacylated gellan gum and divalent cation compositions of Nishino in the same device as in which cells are cultured as taught by Kikuchi. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 2-8 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 3-4 of the reply, Applicant alleges that the claimed invention “was problematic and difficult to achieve”, which appears to be towards inoperability of the combination of references and/or lack of predictability to combine the references, and so the argument is not found persuasive of error as argument regarding inoperability requires factual evidence to substantiate this position. See M.P.E.P. § 2121. Regarding predictability, absolute predictability is not a prerequisite for a prima facie case for obviousness (see M.P.E.P. § 2143.02) and so the argument is not found persuasive of error because Applicant has not asserted which if any elements of Kikuchi would be unpredictable to combine with the teachings of Nishino.
On pages 5-6 of the reply, Applicant alleges the claims produce an unexpectedly highly uniform liquid medium. These arguments are not found persuasive of error for several reasons. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., highly uniform, continuously and sterilely) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, Applicant bears the burden to prove by a preponderance of evidence that the claims yield an unexpected result of both practical and statistical significance, see M.P.E.P. § 716.02, and at this time there does not appear to be any comparison of the claimed method to either the cited prior art or to what Applicant might consider the closet prior art that might otherwise provide evidence of unexpected results. Nor does there appear to be a clear indication of what the expected results would be such as to discern possible unexpected results.
On page 5-6 of the reply, Applicant alleges that a person of ordinary skill in the art “would not have been able to conceive of the presently claimed method.” If Applicant is alleging improper hindsight reasoning, then the argument is not found persuasive of error as Applicant has not particularly pointed out which element(s) of the obviousness analysis in the rejection of record could only have been gleaned from the instant Application. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant's arguments on page 6 of the reply that Kikuchi “is fundamentally different” from the methods of Nishino is acknowledged, but not found persuasive of error. If Applicant is alleging that Kikuchi is non-analogous art, then then this is not found persuasive of error as Kikuchi is in Applicant’s field of endeavor by teaching a cell culture medium composition. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In response to applicant’s argument on page 6-7 of the reply that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the argument is not found persuasive of error because there does not appear to be any arguments over the specific rationale to combine the references as set forth above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dispersing a first liquid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the prior art is presumed operable absent any showing to the contrary, see M.P.E.P. § 2121, and so Applicant’s arguments that the combination of Nishino and Kikuchi would not be capable of dispersing a first liquid is not supported by a preponderance of evidence at this time.

Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653